Determination of the respondent Police Department of the City of New York, dated August 18, 1990, which imposed a penalty of suspension from his position as a police officer for 60 days and a one year probationary period, is unanimously confirmed, the petition denied and this proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Eve Preminger, J.], entered March 21, 1990) is dismissed, without costs and without disbursements.
Petitioner, found guilty of three charges of misconduct involving improper reporting of sick leave, physician visits, and changes of address, challenges the weight of the evidence and the penalty imposed, which was harsher than that recommended by the Hearing Officer. Petitioner’s guilt was clearly established by substantial evidence. (Matter of Berenhaus v Ward, 70 NY2d 436.) It is undisputed that petitioner did not file the proper change of address form, even though he informed the precinct of his new address. Nor is it controverted that petitioner failed to properly report sick leave, the only defense advanced being an unpersuasive claim of laches. As to the penalty imposed, as petitioner was on disciplinary probation for earlier violations of sick leave regulations, there was a rational basis to view the current violations as deliberate and serious. Concur — Carro, J. P., Wallach, Ross, Kassal and Rubin, JJ.